Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
Claims 1, 11, 21, and 26 have been amended.  Claims 1-5, 7-15, 17-23, 25-28 and 30-34 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 11-12, 14-15, 17, 19, 21-23, 25-28, 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et.al. (US Patent Application Publication, 2017/0251518, hereinafter, “Agiwal”) in view of Dalsgaard (US Patent Application Publication, 2014/0031027, hereinafter, “Dalsgaard”), further in view of Young (US Patent Application Publication, 2010/0279679, hereinafter, “Young”).
Regarding claim 1, Agiwal teaches:
A method of wireless communication performed by a user equipment (UE) (Agiwal: in a beam formed wireless communication system, a UE in RRC [radio resource control] connected state may be configured with a DRX cycle. Fig. 3 and ¶ [0078]), comprising: 
determining that a reselection timer (Agiwal: On Duration extension time interval ‘X’ 450.  Figs. 4, 5 and ¶ [0091]) has an expiration time that is to extend an active period of a discontinuous reception (DRX) cycle (Agiwal: the UE extends the `On Duration` 410 [i.e., active period] by `x` 450 [i.e., extended time interval would expire after the active period], wherein `x` 450 is the time 467 consumed by the UE in beam measurement and sending the beam feedback successfully and CQI.  Figs. 4, 5 and ¶ [0091]).
Although Agiwal teaches determining the time extension of a DRX-on duration (i.e., active period), Agiwal does not explicitly teach preventing the extension of the active period; i.e.:
preventing, when the reselection timer has the expiration time that is to extend the active period based at least in part on a set of serving cell measurements indicating a decrease in signal strength; and
entering a sleep mode without extending the active period based at least in part on preventing extension of the active period.
However, in the same field of endeavor, Dalsgaard teaches:
preventing, when the reselection timer has the expiration time that is to extend the active period (Dalsgaard: the monitoring period [i.e., active period] may be extended and the sleep period may be deferred. Fig. 5 and ¶ [0045]), extension of the active period (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep [in other words, “preventing extension of the active period”.  Although it is determined that the monitoring period (i.e., active period) can be extended in order to obtain additional measurement samples, the mobile terminal enters sleep instead and only wakes up at time(s) of intended measurement samplings; see “x” line and “Measurement Sample” in Fig. 5]. Fig. 5 and ¶ [0045]) based at least in part on a set of serving cell measurements (Dalsgaard: sleep period may be deferred such that additional measurement samples are obtained during the extended monitoring period that continues beyond the time at which the monitoring period would have otherwise terminated. Fig. 5 and ¶ [0045]); and
entering a sleep mode without extending the active period based at least in part on preventing extension of the active period (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep. Fig. 5 and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal to include the features as taught by Dalsgaard above in order to obtain the power saving advantages provided by discontinuous reception, while obtaining the measurement samples that are desired during a sampling time period, in order to determine of handover is appropriate. (Dalsgaard, ¶ [0008]).
Agiwal-Dalsgaard teaches determining the time extension of a DRX-on duration (i.e., active period) and deferring the sleep period to obtain additional measurement samples, Agiwal-Dalsgaard does not explicitly teach:
serving cell measurements indicating a decrease in signal strength.
However, in the same field of endeavor, Young teaches:
serving cell measurements indicating a decrease in signal strength (Young: the UE 110 also sends a first cell measurement report for Cell B upon detecting an event 1B, which may indicate a decrease in signal strength of Cell B.  Fig. 2 and ¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard to include the features as taught by Young above in order to update the AS [active set] cells. (Young, ¶ [0025]).

Regarding claim 2, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 1 as outlined above.
Agiwal further teaches:  
wherein preventing extension of the active period is based at least in part on the set of serving cell measurements (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep [in other words, “preventing extension of the active period”.  Although it is determined that the monitoring period (i.e., active period) can be extended in order to obtain additional measurement samples, the mobile terminal enters sleep instead and only wakes up at time(s) of intended measurement samplings; see “x” line and “Measurement Sample” in Fig. 5]. Fig. 5 and ¶ [0045]) and the duration that the expiration time is to extend the active period (Dalsgaard: the monitoring period [i.e., active period] may be extended and the sleep period may be deferred. Fig. 5 and ¶ [0045]).

Regarding claim 4, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 1 as outlined above.
Agiwal further teaches:  
wherein the sleep mode is entered without extending the active period (Dalsgaard: the mobile terminal may be configured to enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep. Fig. 5 and ¶ [0045]) based on the duration satisfying a threshold (Dalsgaard: the additional measurement samples may be either equally or unequally spaced throughout the sampling time period. In some example embodiments, the mobile terminal may be provided with requirements as to the number of measurements to perform during the sampling time period [threshold]. Fig. 5 and ¶ [0045]).

Regarding claim 5, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 4 as outlined above.
Agiwal further teaches:  
wherein the threshold is determined based at least in part on a periodicity of the DRX cycle (Agiwal: DRX cycle 430.  At operation 461, in one embodiment, the UE checks whether the detected DL TX beam is greater than a threshold.  Fig. 4 and ¶ [0083]).

Regarding claim 7, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 1 as outlined above.
Agiwal further teaches:  
wherein the reselection timer is a first reselection timer (Agiwal: `On Duration` 910 [i.e., first reselection timer].  Fig. 9), and wherein the method further comprises: 
determining that a measurement of a first frequency, corresponding to the first reselection timer, fails to satisfy a criteria (Agiwal: If the UE has reached the end of `On Duration` 910 [i.e., first reselection timer] configured by the network (e.g., the BS) and have not detected any TX beam [i.e., first frequency] amongst all measurement done so far whose RSRP/RSRQ/CQI/SINR/SNR is greater than a Threshold [i.e., fails to satisfy a criteria].  Fig. 9 and ¶ [0143]); and
triggering reselection for a second frequency, prior to expiration of a second reselection timer corresponding to the second frequency, based at least in part on determining that the measurement of the first frequency fails to satisfy the criteria (Agiwal: The UE extends the `On Duration` 910, 950 [i.e., second reselection timer], 955 until the UE completes measurement of all TX beams using all RX beams or until the UE finds one/multiple/network configured number of TX beam(s) [i.e., second frequency] whose RSRP/RSRQ/CQI/SINR/SNR is greater than a threshold (or RSRP/RSRQ/CQI/SINR/SNR>= Threshold) and sends beam feedback to the BS [base station], whichever is earlier (at operation 961).  Fig. 9 and ¶ [0144]).

Regarding claim 9, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 1 as outlined above.
Agiwal further teaches:  
further comprising waking up prior to a scheduled wake-up time associated with a subsequent active period (Agiwal: The UE start beam measurement [i.e., waking up] at least `X` duration 2350 before the start of `On duration` 2310 (at operation 2360) [i.e., prior to scheduled wake-up time at 2310 (active period) of second DRX Cycle].  Fig. 23 and ¶ [0345]) when the sleep mode is entered without extending the active period (Agiwal: “On Duration” 2310 of the first DRX Cycle 2330 is not extended.  Fig. 23).

Regarding claim 11, Agiwal teaches:
A user equipment (UE) for wireless communication (Agiwal: in a beam formed wireless communication system, a UE in RRC [radio resource control] connected state may be configured with a DRX cycle. Fig. 3 and ¶ [0078]), comprising:
a memory (Agiwal: UE operations may be implemented using a memory unit storing corresponding program codes. Fig. 29 and ¶ [0401]); and
one or more processors operatively coupled to the memory, the memory and the one or more processors (Agiwal: the UE may be equipped with a memory unit to store program codes implementing desired operations, and the controller 2920 may read and execute the program codes stored in the memory unit.  Fig. 29 and ¶ [0401]) configured to: 
determine that a reselection timer (Agiwal: On Duration extension time interval ‘X’ 450.  Figs. 4, 5 and ¶ [0091]) has an expiration time that is to extend an active period of a discontinuous reception (DRX) cycle (Agiwal: the UE extends the `On Duration` 410 [i.e., active period] by `x` 450 [i.e., extended time interval would expire after the active period], wherein `x` 450 is the time 467 consumed by the UE in beam measurement and sending the beam feedback successfully and CQI.  Figs. 4, 5 and ¶ [0091]).
Agiwal teaches determining the time extension of a DRX-on duration (i.e., active period), Agiwal does not explicitly teach preventing the extension of the active period; i.e.:
prevent, when the reselection timer has the expiration time that is to extend the active period  based at least in part on a set of serving cell measurements indicating a decrease in signal strength; and
enter a sleep mode without extending the active period based at least in part on preventing extension of the active period.
However, in the same field of endeavor, Dalsgaard teaches:
prevent, when the reselection timer has the expiration time that is to extend the active period (Dalsgaard: the monitoring period [i.e., active period] may be extended and the sleep period may be deferred. Fig. 5 and ¶ [0045]), extension of the active period (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep [in other words, “preventing extension of the active period”.  Although it is determined that the monitoring period (i.e., active period) can be extended in order to obtain additional measurement samples, the mobile terminal enters sleep instead and only wakes up at time(s) of intended measurement samplings; see “x” line and “Measurement Sample” in Fig. 5]. Fig. 5 and ¶ [0045]) based at least in part on a set of serving cell measurements (Dalsgaard: sleep period may be deferred such that additional measurement samples are obtained during the extended monitoring period that continues beyond the time at which the monitoring period would have otherwise terminated. Fig. 5 and ¶ [0045]); and
enter a sleep mode without extending the active period based at least in part on preventing extension of the active period (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep. Fig. 5 and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal to include the features as taught by Dalsgaard above in order to obtain the power saving advantages provided by discontinuous reception, while obtaining the measurement samples that are desired during a sampling time period, in order to determine of handover is appropriate. (Dalsgaard, ¶ [0008]).
Although Agiwal-Dalsgaard teaches determining the time extension of a DRX-on duration (i.e., active period) and deferring the sleep period to obtain additional measurement samples, Agiwal-Dalsgaard does not explicitly teach:
serving cell measurements indicating a decrease in signal strength.
However, in the same field of endeavor, Young teaches:
serving cell measurements indicating a decrease in signal strength (Young: the UE 110 also sends a first cell measurement report for Cell B upon detecting an event 1B, which may indicate a decrease in signal strength of Cell B.  Fig. 2 and ¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard to include the features as taught by Young above in order to update the AS [active set] cells. (Young, ¶ [0025]).

Regarding claim 12, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 11 as outlined above.
Agiwal further teaches:  
wherein extension of the active period is prevented based at least in part on the set of serving cell measurements (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep [in other words, “preventing extension of the active period”.  Although it is determined that the monitoring period (i.e., active period) can be extended in order to obtain additional measurement samples, the mobile terminal enters sleep instead and only wakes up at time(s) of intended measurement samplings; see “x” line and “Measurement Sample” in Fig. 5]. Fig. 5 and ¶ [0045]) and the duration that the expiration time is to extend the active period (Dalsgaard: the monitoring period [i.e., active period] may be extended and the sleep period may be deferred. Fig. 5 and ¶ [0045]).

Regarding claim 14, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 11 as outlined above.
Agiwal further teaches:  
wherein the sleep mode is entered without extending the active period (Dalsgaard: the mobile terminal may be configured to enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep. Fig. 5 and ¶ [0045]) based on the duration satisfying a threshold (Dalsgaard: the additional measurement samples may be either equally or unequally spaced throughout the sampling time period. In some example embodiments, the mobile terminal may be provided with requirements as to the number of measurements to perform during the sampling time period [threshold]. Fig. 5 and ¶ [0045]).

Regarding claim 15, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 14 as outlined above.
Agiwal further teaches:  
wherein the threshold is determined based at least in part on a periodicity of the DRX cycle (Agiwal: DRX cycle 430.  At operation 461, in one embodiment, the UE checks whether the detected DL TX beam is greater than a threshold.  Fig. 4 and ¶ [0083]).

Regarding claim 17, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 11 as outlined above.
Agiwal further teaches:  
wherein the reselection timer is a first reselection timer (Agiwal: `On Duration` 910 [i.e., first reselection timer].  Fig. 9), and wherein the UE is further configured to: 
determine that a measurement of a first frequency, corresponding to the first reselection timer, fails to satisfy a criteria (Agiwal: If the UE has reached the end of `On Duration` 910 [i.e., first reselection timer] configured by the network (e.g., the BS) and have not detected any TX beam [i.e., first frequency] amongst all measurement done so far whose RSRP/RSRQ/CQI/SINR/SNR is greater than a Threshold [i.e., fails to satisfy a criteria].  Fig. 9 and ¶ [0143]); and
trigger reselection for a second frequency, prior to expiration of a second reselection timer corresponding to the second frequency, based at least in part on determining that the measurement of the first frequency fails to satisfy the criteria (Agiwal: The UE extends the `On Duration` 910, 950 [i.e., second reselection timer], 955 until the UE completes measurement of all TX beams using all RX beams or until the UE finds one/multiple/network configured number of TX beam(s) [i.e., second frequency] whose RSRP/RSRQ/CQI/SINR/SNR is greater than a threshold (or RSRP/RSRQ/CQI/SINR/SNR>= Threshold) and sends beam feedback to the BS [base station], whichever is earlier (at operation 961).  Fig. 9 and ¶ [0144]).

Regarding claim 19, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 11 as outlined above.
Agiwal further teaches:  
wherein the UE is further configured to wake up prior to a scheduled wake-up time associated with a subsequent active period (Agiwal: The UE start beam measurement [i.e., waking up] at least `X` duration 2350 before the start of `On duration` 2310 (at operation 2360) [i.e., prior to scheduled wake-up time at 2310 (active period) of second DRX Cycle].  Fig. 23 and ¶ [0345]) when the sleep mode is entered without extending the active period (Agiwal: “On Duration” 2310 of the first DRX Cycle 2330 is not extended.  Fig. 23).

Regarding claim 21, Agiwal teaches:
A non-transitory computer-readable medium storing one or more instructions for wireless communication (Agiwal: UE operations may be implemented using a memory unit storing corresponding program codes. Fig. 29 and ¶ [0401].  [I]n a beam formed wireless communication system, a UE in RRC [radio resource control] connected state may be configured with a DRX cycle. Fig. 3 and ¶ [0078]), the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (Agiwal: the UE may be equipped with a memory unit to store program codes implementing desired operations, and the controller 2920 may read and execute the program codes stored in the memory unit.  Fig. 29 and ¶ [0401]): 
determine that a reselection timer (Agiwal: On Duration extension time interval ‘X’ 450.  Figs. 4, 5 and ¶ [0091]) has an expiration time that is to extend an active period of a discontinuous reception (DRX) cycle (Agiwal: the UE extends the `On Duration` 410 [i.e., active period] by `x` 450 [i.e., extended time interval would expire after the active period], wherein `x` 450 is the time 467 consumed by the UE in beam measurement and sending the beam feedback successfully and CQI.  Figs. 4, 5 and ¶ [0091]).
Although Agiwal teaches determining the time extension of a DRX-on duration (i.e., active period), Agiwal does not explicitly teach preventing the extension of the active period; i.e.:
prevent, when the reselection timer has the expiration time that is to extend the active period based at least in part on a set of serving cell measurements indicating a decrease in signal strength; and
enter a sleep mode without extending the active period based at least in part on preventing extension of the active period.
However, in the same field of endeavor, Dalsgaard teaches:
prevent, when the reselection timer has the expiration time that is to extend the active period (Dalsgaard: the monitoring period [i.e., active period] may be extended and the sleep period may be deferred. Fig. 5 and ¶ [0045]), extension of the active period (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep [in other words, “preventing extension of the active period”.  Although it is determined that the monitoring period (i.e., active period) can be extended in order to obtain additional measurement samples, the mobile terminal enters sleep instead and only wakes up at time(s) of intended measurement samplings; see “x” line and “Measurement Sample” in Fig. 5]. Fig. 5 and ¶ [0045]) based at least in part on a set of serving cell measurements (Dalsgaard: sleep period may be deferred such that additional measurement samples are obtained during the extended monitoring period that continues beyond the time at which the monitoring period would have otherwise terminated. Fig. 5 and ¶ [0045]); and
enter a sleep mode without extending the active period based at least in part on preventing extension of the active period (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep. Fig. 5 and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal to include the features as taught by Dalsgaard above in order to obtain the power saving advantages provided by discontinuous reception, while obtaining the measurement samples that are desired during a sampling time period, in order to determine of handover is appropriate. (Dalsgaard, ¶ [0008]).
Although Agiwal-Dalsgaard teaches determining the time extension of a DRX-on duration (i.e., active period) and deferring the sleep period to obtain additional measurement samples, Agiwal-Dalsgaard does not explicitly teach:
serving cell measurements indicating a decrease in signal strength.
However, in the same field of endeavor, Young teaches:
serving cell measurements indicating a decrease in signal strength (Young: the UE 110 also sends a first cell measurement report for Cell B upon detecting an event 1B, which may indicate a decrease in signal strength of Cell B.  Fig. 2 and ¶ [0022]).
Agiwal-Dalsgaard to include the features as taught by Young above in order to update the AS [active set] cells. (Young, ¶ [0025]).

Regarding claim 22, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 21 as outlined above.
Agiwal further teaches:  
wherein extension of the active period is prevented based at least in part on the set of serving cell measurements (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep [in other words, “preventing extension of the active period”.  Although it is determined that the monitoring period (i.e., active period) can be extended in order to obtain additional measurement samples, the mobile terminal enters sleep instead and only wakes up at time(s) of intended measurement samplings; see “x” line and “Measurement Sample” in Fig. 5]. Fig. 5 and ¶ [0045]) and the duration that the expiration time is to extend the active period (Dalsgaard: the monitoring period [i.e., active period] may be extended and the sleep period may be deferred. Fig. 5 and ¶ [0045]).

Regarding claim 23, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 21 as outlined above.
Agiwal further teaches:  
wherein the sleep mode is entered without extending the active period (Dalsgaard: the mobile terminal may be configured to enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep. Fig. 5 and ¶ [0045]) based on the duration satisfying a threshold (Dalsgaard: the additional measurement samples may be either equally or unequally spaced throughout the sampling time period. In some example embodiments, the mobile terminal may be provided with requirements as to the number of measurements to perform during the sampling time period [threshold]. Fig. 5 and ¶ [0045]).

Regarding claim 25, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 21 as outlined above.
Agiwal further teaches:  
wherein the reselection timer is a first reselection timer (Agiwal: `On Duration` 910 [i.e., first reselection timer].  Fig. 9), and wherein the one or more instructions further cause the one or more processors to: 
determine that a measurement of a first frequency, corresponding to the first reselection timer, fails to satisfy a criteria (Agiwal: If the UE has reached the end of `On Duration` 910 [i.e., first reselection timer] configured by the network (e.g., the BS) and have not detected any TX beam [i.e., first frequency] amongst all measurement done so far whose RSRP/RSRQ/CQI/SINR/SNR is greater than a Threshold [i.e., fails to satisfy a criteria].  Fig. 9 and ¶ [0143]); and
trigger reselection for a second frequency, prior to expiration of a second reselection timer corresponding to the second frequency, based at least in part on determining that the measurement of the first frequency fails to satisfy the criteria (Agiwal: The UE extends the `On Duration` 910, 950 [i.e., second reselection timer], 955 until the UE completes measurement of all TX beams using all RX beams or until the UE finds one/multiple/network configured number of TX beam(s) [i.e., second frequency] whose RSRP/RSRQ/CQI/SINR/SNR is greater than a threshold (or RSRP/RSRQ/CQI/SINR/SNR>= Threshold) and sends beam feedback to the BS [base station], whichever is earlier (at operation 961).  Fig. 9 and ¶ [0144]).

Regarding claim 32, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 21 as outlined above.
Agiwal further teaches:  
wake up prior to a scheduled wake-up time associated with a subsequent active period (Agiwal: The UE start beam measurement [i.e., waking up] at least `X` duration 2350 before the start of `On duration` 2310 (at operation 2360) [i.e., prior to scheduled wake-up time at 2310 (active period) of second DRX Cycle].  Fig. 23 and ¶ [0345]) when the sleep mode is entered without extending the active period (Agiwal: “On Duration” 2310 of the first DRX Cycle 2330 is not extended.  Fig. 23).

Regarding claim 26, Agiwal teaches:
An apparatus for wireless communication (Agiwal: in a beam formed wireless communication system, a UE in RRC [radio resource control] connected state may be configured with a DRX cycle. Fig. 3 and ¶ [0078]), comprising: 
means for determining that a reselection timer (Agiwal: On Duration extension time interval ‘X’ 450.  Figs. 4, 5 and ¶ [0091]) has an expiration time that is to extend an active period of a discontinuous reception (DRX) cycle (Agiwal: the UE extends the `On Duration` 410 [i.e., active period] by `x` 450 [i.e., extended time interval would expire after the active period], wherein `x` 450 is the time 467 consumed by the UE in beam measurement and sending the beam feedback successfully and CQI.  Figs. 4, 5 and ¶ [0091]).
Although Agiwal teaches determining the time extension of a DRX-on duration (i.e., active period), Agiwal does not explicitly teach preventing the extension of the active period; i.e.:
means for preventing, when the reselection timer has the expiration time that is to extend the active period based at least in part on a set of serving cell measurements indicating a decrease in signal strength; and
means for entering a sleep mode without extending the active period based at least in part on preventing extension of the active period.
However, in the same field of endeavor, Dalsgaard teaches:
means for preventing, when the reselection timer has the expiration time that is to extend the active period (Dalsgaard: the monitoring period [i.e., active period] may be extended and the sleep period may be deferred. Fig. 5 and ¶ [0045]), extension of the active period (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep [in other words, “preventing extension of the active period”.  Although it is determined that the monitoring period (i.e., active period) can be extended in order to obtain additional measurement samples, the mobile terminal enters sleep instead and only wakes up at time(s) of intended measurement samplings; see “x” line and “Measurement Sample” in Fig. 5]. Fig. 5 and ¶ [0045]) based at least in part on a set of serving cell measurements (Dalsgaard: sleep period may be deferred such that additional measurement samples are obtained during the extended monitoring period that continues beyond the time at which the monitoring period would have otherwise terminated. Fig. 5 and ¶ [0045]); and
means for entering a sleep mode without extending the active period based at least in part on preventing extension of the active period (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep. Fig. 5 and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal to include the features as taught by Dalsgaard above in order to obtain the power saving advantages provided by discontinuous reception, while obtaining the measurement samples that are desired during a sampling time period, in order to determine of handover is appropriate. (Dalsgaard, ¶ [0008]).
Although Agiwal-Dalsgaard teaches determining the time extension of a DRX-on duration (i.e., active period) and deferring the sleep period to obtain additional measurement samples, Agiwal-Dalsgaard does not explicitly teach:
serving cell measurements indicating a decrease in signal strength.
However, in the same field of endeavor, Young teaches:
serving cell measurements indicating a decrease in signal strength (Young: the UE 110 also sends a first cell measurement report for Cell B upon detecting an event 1B, which may indicate a decrease in signal strength of Cell B.  Fig. 2 and ¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard to include the features as taught by Young above in order to update the AS [active set] cells. (Young, ¶ [0025]).

Regarding claim 27, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 26 as outlined above.
Agiwal further teaches:  
wherein the extension of the active period is prevented based at least in part on the set of serving cell measurements (Dalsgaard: the mobile terminal may … enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep [in other words, “preventing extension of the active period”.  Although it is determined that the monitoring period (i.e., active period) can be extended in order to obtain additional measurement samples, the mobile terminal enters sleep instead and only wakes up at time(s) of intended measurement samplings; see “x” line and “Measurement Sample” in Fig. 5]. Fig. 5 and ¶ [0045]) and the duration that the expiration time is to extend the active period (Dalsgaard: the monitoring period [i.e., active period] may be extended and the sleep period may be deferred. Fig. 5 and ¶ [0045]).

Regarding claim 28, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 26 as outlined above.
Agiwal further teaches:  
wherein the sleep mode is entered without extending the active period (Dalsgaard: the mobile terminal may be configured to enter a sleep period following termination of the initial monitoring period, but to then reawake at the time that the measurement sample is to be obtained in order to capture the measurement sample prior to returning to sleep. Fig. 5 and ¶ [0045]) based on the duration satisfies a threshold (Dalsgaard: the additional measurement samples may be either equally or unequally spaced throughout the sampling time period. In some example embodiments, the mobile terminal may be provided with requirements as to the number of measurements to perform during the sampling time period [threshold]. Fig. 5 and ¶ [0045]).

Regarding claim 30, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 26 as outlined above.
Agiwal further teaches:  
wherein the reselection timer is a first reselection timer (Agiwal: `On Duration` 910 [i.e., first reselection timer].  Fig. 9), and wherein the apparatus further comprises: 
means for determining that a measurement of a first frequency, corresponding to the first reselection timer, fails to satisfy a criteria (Agiwal: If the UE has reached the end of `On Duration` 910 [i.e., first reselection timer] configured by the network (e.g., the BS) and have not detected any TX beam [i.e., first frequency] amongst all measurement done so far whose RSRP/RSRQ/CQI/SINR/SNR is greater than a Threshold [i.e., fails to satisfy a criteria].  Fig. 9 and ¶ [0143]); and
means for triggering reselection for a second frequency, prior to expiration of a second reselection timer corresponding to the second frequency, based at least in part on determining that the measurement of the first frequency fails to satisfy the criteria (Agiwal: The UE extends the `On Duration` 910, 950 [i.e., second reselection timer], 955 until the UE completes measurement of all TX beams using all RX beams or until the UE finds one/multiple/network configured number of TX beam(s) [i.e., second frequency] whose RSRP/RSRQ/CQI/SINR/SNR is greater than a threshold (or RSRP/RSRQ/CQI/SINR/SNR>= Threshold) and sends beam feedback to the BS [base station], whichever is earlier (at operation 961).  Fig. 9 and ¶ [0144]).

Regarding claim 34, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 26 as outlined above.
Agiwal further teaches:  
means for waking up prior to a scheduled wake-up time associated with a subsequent active period (Agiwal: The UE start beam measurement [i.e., waking up] at least `X` duration 2350 before the start of `On duration` 2310 (at operation 2360) [i.e., prior to scheduled wake-up time at 2310 (active period) of second DRX Cycle].  Fig. 23 and ¶ [0345]) when the sleep mode is entered without extending the active period (Agiwal: “On Duration” 2310 of the first DRX Cycle 2330 is not extended.  Fig. 23).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal-Dalsgaard-Young in view of Nakamori et.al. (US Patent Application Publication, 2014/0086130, hereinafter, “Nakamori”).
Regarding claim 3, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 2 as outlined above:
Agiwal-Dalsgaard-Young does not explicitly teach:
wherein preventing extension of the active period is based at least in part on whether the set of serving cell measurements indicate a decrease in signal strength of a serving cell over time. 
However, in the same field of endeavor, Nakamori teaches:
wherein preventing extension of the active period is based at least in part on whether the set of serving cell measurements indicate a decrease in signal strength of a serving cell over time (Nakamori: the user equipment UE measures the received power of a signal from a serving cell (a cell A) and determines the signal decreasing over time.  Figs. 3, 7 and ¶ [0022-0023]).
Agiwal-Dalsgaard-Young to include the features as taught by Nakamori above in order to appropriately measure downlink radio quality when multicarrier transmission is performed. (Nakamori, ¶ [0048]).

Regarding claim 13, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 12 as outlined above:
Agiwal-Dalsgaard-Young does not explicitly teach:
wherein extension of the active period is prevented based at least in part on whether the set of serving cell measurements indicate a decrease in signal strength of a serving cell over time. 
However, in the same field of endeavor, Nakamori teaches:
wherein extension of the active period is prevented based at least in part on whether the set of serving cell measurements indicate a decrease in signal strength of a serving cell over time (Nakamori: the user equipment UE measures the received power of a signal from a serving cell (a cell A) and determines the signal decreasing over time.  Figs. 3, 7 and ¶ [0022-0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard-Young to include the features as taught by Nakamori above in order to appropriately measure downlink radio quality when multicarrier transmission is performed. (Nakamori, ¶ [0048]).

Claims 8, 18, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal-Dalsgaard-Young in view of Charbit et.al. (US Patent Application Publication, 2014/0036742, hereinafter, “Charbit”).
Regarding claim 8, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 7 as outlined above:
Agiwal-Dalsgaard-Young does not explicitly teach:
wherein the second reselection timer is configured to expire at the expiration time of the first reselection timer. 
However, in the same field of endeavor, Charbit teaches:
wherein the second reselection timer is configured to expire at the expiration time of the first reselection timer (Charbit: apparatus 20 (mobile terminal) may configure primary cell and the secondary cell with common on-duration timer and a common inactivity timer which expire at the same time.  Figs. 6, 7, 13, 14 and ¶ [0060, 0077, 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard-Young to include the features as taught by Charbit above in order to provide for improvements in conjunction with discontinuous reception via a primary cell and one or more secondary cells that have different TDD UL/DL subframe configurations. (Charbit, ¶ [0013]).

Regarding claim 18, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 17 as outlined above:
Agiwal-Dalsgaard-Young does not explicitly teach:
wherein the second reselection timer is configured to expire at the expiration time of the first reselection timer. 
However, in the same field of endeavor, Charbit teaches:
wherein the second reselection timer is configured to expire at the expiration time of the first reselection timer (Charbit: apparatus 20 (mobile terminal) may configure primary cell and the secondary cell with common on-duration timer and a common inactivity timer which expire at the same time.  Figs. 6, 7, 13, 14 and ¶ [0060, 0077, 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard-Young to include the features as taught by Charbit above in order to provide for improvements in conjunction with discontinuous reception via a primary cell and one or more secondary cells that have different TDD UL/DL subframe configurations. (Charbit, ¶ [0013]).

Regarding claim 31, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 25 as outlined above:
Agiwal-Dalsgaard-Young does not explicitly teach:
wherein the second reselection timer is configured to expire at the expiration time of the first reselection timer. 
However, in the same field of endeavor, Charbit teaches:
wherein the second reselection timer is configured to expire at the expiration time of the first reselection timer (Charbit: apparatus 20 (mobile terminal) may configure primary cell and the secondary cell with common on-duration timer and a common inactivity timer which expire at the same time.  Figs. 6, 7, 13, 14 and ¶ [0060, 0077, 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard-Young to include the features as taught by Charbit above in order to provide for improvements in conjunction with discontinuous reception via a primary cell and one or more secondary cells that have different TDD UL/DL subframe configurations. (Charbit, ¶ [0013]).

Regarding claim 33, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 30 as outlined above:
Agiwal-Dalsgaard-Young does not explicitly teach:
wherein the second reselection timer is configured to expire at the expiration time of the first reselection timer. 
However, in the same field of endeavor, Charbit teaches:
wherein the second reselection timer is configured to expire at the expiration time of the first reselection timer (Charbit: apparatus 20 (mobile terminal) may configure primary cell and the secondary cell with common on-duration timer and a common inactivity timer which expire at the same time.  Figs. 6, 7, 13, 14 and ¶ [0060, 0077, 0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard-Young to include the features as taught by Charbit above in order to provide for improvements in conjunction with discontinuous reception via a primary cell and one or more secondary cells that have different TDD UL/DL subframe configurations. (Charbit, ¶ [0013]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal-Dalsgaard-Young in view of Lunden et.al. (US Patent Application Publication, 2018/0368164, hereinafter, “Lunden”).
Regarding claim 10, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 9 as outlined above:
Agiwal-Dalsgaard-Young does not explicitly teach:
wherein reselection is performed for one or more frequencies, for which a corresponding reselection timer was running when the sleep mode was entered, based at least in part on a determination that a serving cell frequency fails to satisfy a criteria. 
However, in the same field of endeavor, Lunden teaches:
wherein reselection is performed for one or more frequencies, for which a corresponding reselection timer was running when the sleep mode was entered (Lunden: The UE can extend the monitoring time in a sliding window manner, this possibility being illustrated by the extension windows 79 [monitoring timer started during on-duration 77 and continues after end of on-duration; i.e., sleep period].  Fig. 7 and ¶ [0074]), based at least in part on a determination that a serving cell frequency fails to satisfy a criteria (Lunden: in the first few iterations of monitoring timer started during on-duration 77 before window 79, the eNB is not able to access the channel initially hence the UE is not scheduled; i.e., failing to satisfy a criteria for the UE.  Fig. 7 and ¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard-Young to include the features as taught by Lunden above in order to provide flexible operation of DRX that uses long on-duration or inactivity timer only when needed. (Lunden, ¶ [0078]).

Regarding claim 20, Agiwal-Dalsgaard-Young discloses on the features with respect to claim 19 as outlined above:
Agiwal-Dalsgaard-Young does not explicitly teach:
wherein reselection is performed for one or more frequencies, for which a corresponding reselection timer was running when the sleep mode was entered, based at least in part on a determination that a serving cell frequency fails to satisfy a criteria. 
Lunden teaches:
wherein reselection is performed for one or more frequencies, for which a corresponding reselection timer was running when the sleep mode was entered (Lunden: The UE can extend the monitoring time in a sliding window manner, this possibility being illustrated by the extension windows 79 [monitoring timer started during on-duration 77 and continues after end of on-duration; i.e., sleep period].  Fig. 7 and ¶ [0074]), based at least in part on a determination that a serving cell frequency fails to satisfy a criteria (Lunden: in the first few iterations of monitoring timer started during on-duration 77 before window 79, the eNB is not able to access the channel initially hence the UE is not scheduled; i.e., failing to satisfy a criteria for the UE.  Fig. 7 and ¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal-Dalsgaard-Young to include the features as taught by Lunden above in order to provide flexible operation of DRX that uses long on-duration or inactivity timer only when needed. (Lunden, ¶ [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416
/SAI AUNG/Primary Examiner, Art Unit 2416